Broyles, O. J.
1. Rape is the carnal knowledge of a female, forcibly and against her will. Penal Code (1910), § 93.
(a) There is carnal knowledge if there is the slightest penetration of the sekual organ of the female by the sexual organ of the male. Tt is not necessary that the vagina be entered or that the hymen be ruptured; the entering of the vulva or labia is sufficient. 33 Cyc. p. 1422.
2. “ Where the evidence is conclusive that the carnal knowledge was realized, and the only possible question is concerning the force and the consent, a verdict finding the prisoner guilty of an assault with intent to rape is contrary to law.” Kelsey v. State, 62 Ga. 558.
3. Under the above rulings and the facts of the instant case, the verdict of' an assault with intent to rape was contrary to law and the evidence, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luhe and Bloodworth, JJ., concur.

Porter & Mebane, for plaintiff in error.
E. S. Taylor, soliciior-gneral, J. F. Kelly, contra.